Title: To George Washington from François Marquis de Barbé-Marbois Marbois, 9 July 1781
From: Marbois, François Marquis de Barbé-Marbois
To: Washington, George


                  
                     Monsieur,
                     A Philadelphie le 9 Juillet 1781.
                  
                  Je prens la liberté d’adresser à votre Excellence un paquet de depeches que je desire qu’on puisse envoyer à Newport ou Boston d’une maniere sure pour être mises sur le premier batiment qui fera voile pour france.  J’imagine qu’il y a des occasions frequentes entre votre armée et les etablissemens que la division française a laissés à Providence.  
                  Je joins aussi un paquet contenant des Lettres pour la division françoise.  Vous me pardonnerés, Monsieur, de vous importuner de ces divers objets: je m’y suis determiner parceque j’ay pensé que dans le mouvement actuel des troupes, il seroit plus aisé à mon Exprès de trouver votre Excellence que toute autre personne a qui je pourrois l’adresser.  
                  Un batiment parlementaire arrivé avant hier de Charlestown nous donne les nouvelles les plus satisfaisantes des affaires dans la partie du Sud.  Augusta est pris avec environ 500. hommes qui composoient la garnison.  Les prisonniers Americains envoyés à S. Augustin vont être echangés.  Il paroit d’après les mêmes rapports que le general Green a levé le siege de ninety six  On nous assure qu’un batiment arrivé d’antigues à Charlestown un peu avant le depart du parlementaire assuroit que les deux flottes avoient eu un long engagement; que Roderey avoit eu la cuisse cassée dès le commencement du combat, que Son vaisseau avoit été coulé à fond ainsi que deux autres vaisseaux anglois et que nous etions maitres de Sainte Lucie.  Ces nouvelles ne sont jusqu’ici appuyées par aucun temoignage autentique.  
                  Je suis avec un profond respect, Monsieur, De votre Excellence, Le très humble et très obéissant serviteur 
                  
                     Demarbois 
                  
               